Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


This Office Action is responsive to the RCE filed on May 16, 2022.  Claims 1-20 is/are pending for examination.

Response to Amendment


Applicant has amended claims 11-12, 14, 17-18, and 20; and claims 1-20 are pending.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 2/28/2022, is being considered by the examiner.


Claim Objections
Claims 18 and 20 is/are objected to because of the following informalities:  
Claims 18 and 20 is/are amended, however claims fail to indicate proper claim status.  Appropriate correction is required.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-13, and 15-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dumont et al. (US 2005/0033926) hereinafter “Dumont”.


As to claim 1, Dumont discloses a computer-implemented method comprising: receiving a header associated with an object (Dumont, abstract [19-20], request for the same web page is later issued from the client, the request is accompanied with the entity tag in a header), wherein the header includes: 
a limit value that specifies a quantity of times the object is to be served from a cache device before revalidation (Dumont, abstract [19-22], discloses wherein a web browser requests a web page from a server, the server can send the response with certain headers that contain information that can be used for subsequent cache validation), and 
a current count value that specifies a number of times that the object has been served since a most-recent revalidation or load (Dumont [7-11, 48-50], discloses wherein the tag analyzer will compare the time values in the entity tag to corresponding time values for the sources identified by the entity tag and wherein the time values match, the cached response is still valid);
receiving a request for the object from a requesting device (Dumont [19-21], discloses wherein a request for a web page is received from a client on a server); and 
upon determining that the current count value is below the limit value, serving the object to the requesting device from the cache device, or upon determining that the current count value matches the limit value (Dumont [19-22, 48-50], discloses wherein the time values match, the cached response is still valid and will be sent to client 22 so that the cached response can be displayed for user 24 conversely, if one or more of the time values do not match, or if the entity tag indicates that the cached response is user variant and the user name encoded within the entity tag does not match the logged-in user name, the response is no longer valid),
transmitting a request for revalidating the object (Dumont [19-22], discloses wherein the server can send the response with certain headers that contain information that can be used for subsequent cache validation).


As to claim 2, Dumont discloses the computer-implemented method of claim 1, wherein: the header further includes an expiration time specifying the time that the object remains valid at the cache device; and the object is served to the requesting device upon further determining that, based on the expiration time, the object is valid, or the request is transmitted for revalidating the object when either the expiration time has been reached or the current count value matches the limit value (Dumont [19-22, 48-50], discloses wherein the time values match, the cached response is still valid and will be sent to client 22 so that the cached response can be displayed for user 24 conversely, if one or more of the time values do not match, or if the entity tag indicates that the cached response is user variant and the user name encoded within the entity tag does not match the logged-in user name, the response is no longer valid).


As to claim 3, Dumont discloses the computer-implemented method of claim 1, wherein the object includes information identifying a first service endpoint (Dumont [19-22], discloses wherein the entity tag not only identifies the various sources of dynamic content in the web page, but it also includes cacheability flags and time values associated with the dependencies).


As to claim 4, Dumont discloses the computer-implemented method of claim 3, wherein an origin server sets the limit value based on a load reported by at least the first service endpoint (Dumont [7-9, 19-22], discloses wherein the comparing the time values in the entity tag with corresponding time values for the sources to determine if the cached response is valid).


As to claim 6, Dumont discloses the computer-implemented method of claim 1, wherein: the limit value is subtracted from a second limit value that is greater than the limit value, and the second limit value is associated with a second cache device that is a parent of the cache device (Dumont [19-22, 48-50], discloses wherein the time values match, the cached response is still valid and will be sent to client 22 so that the cached response can be displayed for user 24 conversely, if one or more of the time values do not match, or if the entity tag indicates that the cached response is user variant and the user name encoded within the entity tag does not match the logged-in user name, the response is no longer valid).


As to claim 7, Dumont discloses the computer-implemented method of claim 6, wherein the cache device receives the header from one of (i) an origin server, or (ii) a second cache device that is a parent of the cache device (Dumont [7-9, 19-22], discloses wherein the comparing the time values in the entity tag with corresponding time values for the sources to determine if the cached response is valid).


As to claim 8, Dumont discloses the computer-implemented method of claim 1, further comprising transmitting a second request for the object, wherein the second request includes the current count value (Dumont [7-11, 19-22], discloses wherein determining a response to a client request for a dynamic content web page and a set of dependencies on the sources, and generating an entity tag, wherein the entity tag identifies the source and time value, and additionally receiving a subsequent request for the dynamic content from the client and comparing the time values to determine if the response is valid).


As to claim 9, Dumont discloses the computer-implemented method of claim 8, wherein the second request comprises a revalidation request (Dumont [7-11, 48-50], discloses wherein the analyzer will compare the time values in the entity tag to corresponding time values for the sources identified by the entity tag and wherein the time values match, the cached response is still valid).


As to claim 10, Dumont discloses the computer-implemented method of claim 8, wherein the second request includes a revalidation token that identifies a first service endpoint identified by the object when served to the requesting device (Dumont [25-29, 49-50], discloses wherein token ring is utilized for responses/serving to the requesting device information or data).


Claims 11-13, 15-16 and 17-19 are corresponding non-transitory computer-readable media and system claims that recite similar limitations as of claims 1-10 and do not contain any additional features with respect to novelty and/or inventive steps; therefore, they are rejected under the same rationale.

Allowable Subject Matter

Claims 5, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.


Response to Arguments

Applicant's remarks, see pages 7-8, filed 4/6/2022, with respect to Claim Rejection under 35 U.S.C. § 112 have been fully considered and are persuasive. 
Examiner notes: (serving, served, serve) is being interpreted as an electronic computer device responding with data/content in response to a request for information/data from a computing device. 
The 35 U.S.C. § 112 Rejection as set forth in the previous Office Action has been withdrawn; However, upon further consideration, a new ground(s) of rejection is made in view of Dumont. 

Correspondence Information

The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Razu A Miah whose telephone number is (571)270-5433. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 27493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAZU A MIAH/Primary Examiner, Art Unit 2441